Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00472-CR

                                   Susan DONNELL,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 81st Judicial District Court, Wilson County, Texas
                             Trial Court No. 17-09-238-CRW
                       Honorable Russell Wilson, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED November 20, 2019.


                                             _____________________________
                                             Patricia O. Alvarez, Justice